Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                v.

         BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                              Appellee

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the probate court’s
judgment in favor of appellee, Broadway National Bank, Trustee of the Mary Frances Evers Trust,
declaring the 2013 Amended Correction Deed to be a valid deed that replaces the 2005 Mineral
Deed, is REVERSED and judgment is RENDERED in favor of appellants, Yates Energy
Corporation, EOG Resources, Inc., Jalapeno Corporation, ACG3 Mineral Interests, Ltd., Glassell
Non-Operated Interests, Ltd., and Curry Glassell, that the 2013 Amended Correction Deed is
invalid and does not effectively replace the 2005 Mineral Deed. In addition, the portion of the
probate court’s judgment denying appellants’ breach of express warranty claim is REVERSED,
and that claim and the issue of attorney’s fees are REMANDED to the probate court for further
proceedings in light of this court’s opinion.

       We order that appellants, Yates Energy Corporation, EOG Resources, Inc., Jalapeno
Corporation, ACG3 Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry
Glassell, recover their costs of appeal, if any, from appellee, Broadway National Bank, Trustee of
the Mary Frances Evers Trust.

       SIGNED December 19, 2018.

                                                 _____________________________
                                                 Marialyn Barnard, Justice